Title: From Thomas Jefferson to Waller Holladay, 15 October 1806
From: Jefferson, Thomas
To: Holladay, Waller


                        
                            Sir
                            
                            Washington Oct. 15. 06.
                        
                        Deriving very little aid from my memory on transactions so antient as those the subject of your letter of the
                            6th. I have turned to my letter files & here state the heads of their information. 
                        1786. Jan. 24. Th: Jefferson to the Govr. of Virginia, informs him that mr Littlepage had been obliged to
                            part with the money sent by him, & that mr L. said it would be repaid by his guardian in Virga, to the Govr.
                  July 12. L. Littlepage writes to Th:J. to know if it has been so paid. 

                  Sep. 12. L. Littlepage writes to Th:J. expressing his uneasiness at not hearing it is paid, and mentions that he has inclosed a bill of Excha to M. de la Fayette who will pay the money.
                        
                        1787. Aug. 3. Th:J. writes to the Govr. of Virga. that tho’ mr Littlepage had some time before sent a
                            bill for paiment, yet Th:J. had declined recieving it lest it should have been paid in Virga.: but that having now
                            recieved information from the Govr. that it was not paid there, he had put the bill into mr Grand’s hand who had recieved
                            the money from Tourton & Ravel the drawers, to wit 5300.₶ livres for which he (Grand) could credit the state of
                            Virga. in their account.
                        Aug. 12. Th:J. writes to L. Littlepage the above information. 
                  To the above details I can add
                            nothing, except that I have no doubt the State of Virginia will find itself credited the above sum in mr Grand’s account
                            which they possess. mr Littlepage conducted himself with the utmost honour on the occasion. 
                  Accept my salutations
                            & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    